Citation Nr: 0336660	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  98-01 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1151.

3.  Entitlement to DIC under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to March 
1947.  The veteran died in June 1996.  The appellant is his 
surviving spouse.

By a July 1996 RO decision, the appellant's claims of service 
connection for the cause of the veteran's death and DIC under 
38 U.S.C.A. § 1318 were denied.  By a January 1998 RO 
decision, her claim for DIC under 38 U.S.C.A. § 1151 was also 
denied.  Thereafter, the appellant appealed these decisions 
to the Board of Veterans' Appeals (Board).  In November 1999 
the Board:  remanded the claim of service connection for the 
cause of the veteran's death to the RO for further 
evidentiary development; held the claim for DIC under 
38 U.S.C.A. § 1318 in abeyance; and denied the claim for DIC 
under 38 U.S.C.A. § 1151.  Thereafter, the appellant appealed 
to the U.S. Court of Appeals for Veterans' Claims (Court).  
In an August 2000 decision, the Court vacated that portion of 
the Board's November 1999 decision that denied DIC under 
38 U.S.C.A. § 1151.  In June 2001, the Board remanded the 
veteran's claim for DIC under 38 U.S.C.A. § 1151.  In July 
2002 decisions, the Board denied the claim of service 
connection for the cause of the veteran's death, denied the 
claim for DIC under 38 U.S.C.A. § 1151, and held in abeyance 
the claim for DIC under 38 U.S.C.A. § 1318.  Thereafter, the 
appellant appealed to the Court.  In a May 2003 Order, the 
Court vacated the Board's July 2002 decisions to the extent 
that they denied service connection for the cause of the 
veteran's death and denied DIC under 38 U.S.C.A. § 1151.  The 
May 2003 Court Order also directed that the claim for 
entitlement to DIC under 38 U.S.C.A. § 1318, which was being 
held in abeyance, be left undisturbed.  It is noted, however, 
that an April 2003 Chairman's Memorandum partially lifted the 
stay on adjudication of claims for DIC under 38 U.S.C.A. 
§ 1318.  Chairman's Memorandum No. 01-03-09 (April 08, 2003).  
More discussion on this matter follows.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

A review of the claims file reveals that the appellant was 
never provided an adequate VCAA letter that is specific to 
her claims, and informed of the appropriate time within which 
to respond.  Given the aforementioned, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92. 

With regard to the appellant's claim for DIC under 
38 U.S.C.A. § 1318, it is noted that the AOJ has not yet 
reviewed the appellant's claim under VCAA because of the 
stay, which had been in place for many years.  On remand, 
appropriate action should be taken.

1.  The AOJ should provide the appellant 
appropriate notice under the VCAA with 
regard to her claims of service 
connection for the cause of the veteran's 
death, and DIC under 38 U.S.C.A. § 1151 
and 38 U.S.C.A. § 1318.  Such notice 
should specifically apprise her of the 
evidence and information necessary to 
substantiate her claims and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Appropriate appellate action should 
be taken.  In particular, the AOJ should 
readjudicate the appellant's claim for 
DIC under 38 U.S.C.A. § 1318, following a 
review of the entire claims file.  VCAA 
should be duly considered. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


